                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


CHRISTOPHER ROALSON,

                            Petitioner,
             v.                                           Case No. 18-CV-1831

WILLIAM POLLARD,

                            Respondent.


       ORDER ON PETITION FOR A WRIT OF HABEAS CORPUS


      Christopher Roalson, who is incarcerated pursuant to the judgment of a Wisconsin

Circuit Court, filed a petition for a writ of habeas corpus. (ECF Nos. 1, 3.) Accompanying

his petition was a motion to proceed without prepayment of the $5.00 filing fee. (ECF No.

2.) Because Roalson paid the $5.00 filing fee on December 10, 2018, this motion will be

denied as moot.

      The court must now review Roalson’s petition in accordance with Rule 4 of the

Rules Governing Section 2254 Cases, which states:

      If it plainly appears from the petition and any attached exhibits that the
      petitioner is not entitled to relief in the district court, the judge must dismiss
      the petition and direct the clerk to notify the petitioner. If the petition is not
      dismissed, the judge must order the respondent to file an answer, motion,
      or other response within a fixed time, or to take other action the judge may
      order.
       Having reviewed the petition, the court is unable to say that it is plainly apparent

that Roalson is not entitled to relief. Therefore, the respondent shall answer the petition.

       The Clerk of Court shall promptly serve the respondent by service of a copy of the

petition and this order upon the State of Wisconsin Attorney General.

       Within 60 days of the date of this order, the respondent shall either answer the

petition in accordance with Rule 5 of the Rules Governing Section 2254 Cases or file a

motion to dismiss. An optional supplemental brief in opposition to the petition may be

filed along with the answer to the petition.

       Within 28 days of the respondent’s answer or motion to dismiss, Roalson shall

submit a brief in response.

       In the event the respondent files a motion to dismiss, the respondent shall have 14

days from Roalson’s response in which to file a reply.

       Unless the court determines that additional proceedings are necessary, that will

conclude the briefing, at which point the court will resolve the petition on the written

record.

       SO ORDERED.

       Dated at Milwaukee, Wisconsin this 17th day of December, 2018.




                                                   WILLIAM E. DUFFIN
                                                   U.S. Magistrate Judge




                                               2
